Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 2, 2006, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant worked as a human resources director for a mortgage bank for over two years until she left her job after the company president sent her an e-mail criticizing the manner in which she handled a work issue. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause and adhered to that decision upon reconsideration.
“It is well settled that criticism by an employer, even if considered to be harsh, does not constitute good cause for leaving one’s employment” (Matter of Eames [Ecom Works—Commissioner of Labor], 10 AD3d 830, 830 [2004] [citations omitted]). Here, although claimant maintains that the company president acted unprofessionally in the manner in which he dealt with her, the record does not establish that the work environment was so intolerable as to justify claimant’s resignation (see Matter of Zhen Feng Huang [Commissioner of Labor], *93921 AD3d 1201 [2005]; Matter of Lokensky [Commissioner of Labor], 19 AD3d 973, 974 [2005]). Therefore, we find no reason to disturb the Board’s decision.
Cardona, P.J., Mercure, Peters, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.